Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3. The term “providing” found in claims 1,3,7,9,13,15 is interpreted to mean “applying”.

Claim Objections
4. Claims 4,6,10,,12,16 objected to because of the following informalities: 
Claim 4 line 3, “elements” should be corrected to “element”
Claim 6 line 12, “electic” should be corrected to “electric”
Claim 10 line 3, “elements” should be corrected to “element”
Claim 12 line 13, “electic” should be corrected to “electric”
Claim 16 line 3, “elements” should be corrected to “element”
Appropriate correction is required. For the purposes of examination the suggested corrections will be interpreted to already be in effect.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-18 are directed to a mathematical concept without significantly more.
Claims 1,7,13 
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims recite performing a mathematical method in prose. Specifically the limitations:
method for simulating a physical process
An example of a simulation method as applied to fluid flow is described on page 3 lines 9-10 of the specification: “In a LBM-based physical process simulation system, fluid flow may be represented by the distribution function values fi evaluated at a set of discrete velocities ci.”
This method of simulation is mathematical is nature.
determining an input flux to be applied to a first element
This step is described on page 2, lines 1-3 of the specification: “Determining an input flux to be applied to a first element may include identifying heat flux applied to each of the faces of the first elements.”
Flux is a mathematical concept by nature.
determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability

Flux is a mathematical concept by nature, as is numerical instability.
determining a balance flux, the balance flux being the difference between the input flux and the applied flux
Flux is a mathematical concept by nature.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The claims recite the additional elements of Mere Instructions to Apply an Exception, specifically: From claim 1, A computer-implemented method
The implementation of the method on a computing system is described on page 1 lines 20-27 of the specification: “Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods. A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or causethe system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.”

Because there are no specific hardware or software requirements for implementing the method this limitation is an example of general purpose computing and does not integrate the claim into a practical application.
From claim 7, A non-transitory computer readable medium storing instructions that when executed cause a computer processor to perform operations
As with the computer-implemented method of claim 1, this is an example of general purpose computing and does not integrate the claim into a practical application.
From claim 13, A system for simulating a physical process, comprising one or more processing devices and one or more hardware storage devices storing instructions that are operable, when executed by the one or more processing devices, to cause the one or more processing devices to perform operations
As with the computer-implemented method of claim 1, this is an example of general purpose computing and does not integrate the claim into a practical application.
providing the balance flux to a second element
Applying the balance flux to the second element is described on page 14, lines 10-13 of the specification: “Accordingly, a portion of the flux 912 is applied to the element 902 and a balance flux 908 (that is, the portion of the flux that cannot be applied to the element 902 
Section 2106.05(f)(3) of the MPEP states the following: “A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.”
The act of providing the balance flux to the second element is a general application of the mathematical concept and does not integrate the claims into a practical application.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional elements amount to mere instructions to apply the judicial exception and thus do not provide an inventive concept.
The claims are ineligible.

Claims 2,8,14 
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 1,7,13, specifically:
the second element is determined based on the direction of a scalar gradient
An example of the determination of the second element as applied to heat diffusion is described on page 15, lines 21-23 of the specification: “If the element is small enough to violate 
Scalar gradients and flux are both mathematical concepts by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recite no additional elements. Therefore, no meaningful limits are imposed on practicing the mathematical concept.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 3,9,15 
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims depend on  claims 1,7,13.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The claims recite the additional element of Mere Instructions to Apply an Exception, specifically: 
providing at least a portion of the balance flux to a third element

The same reasoning used for applying the balance flux to the second element in claims 1,7,13 applies here and so this is an example of a general application of the mathematical concept and does not integrate the claimsinto a practical application. 
The claimsare direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional element amounts to mere instructions to apply the judicial exception and thus does not provide an inventive concept.
The claims are ineligible.

Claims 4,10,16 
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 1,7,13, specifically:
wherein determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements
The calculation of heat flux applied to faces of an element is described on page 10 line 28 – page 11 line 4 of the specification: “The explicit Euler scheme and a finite volume 
All of the recited components such as Fourier’s law, flux, and the Courant-Friedrich s-Lewy (CFL) constraint are mathematical concepts by nature.
Thus, the claims recitesa mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recites no additional elements. Therefore, no meaningful limits are imposed on practicing the mathematical concept.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 5,11,17 
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 4,10,16, specifically:
determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability.
Determining that the applied heat flux would result in numerical instability is described on page 11 lines 18-19 of the specification: “When the time-step Δt is large enough to violate the CFL constraint for at least one of the two elements, the above form could lead to numerical instability.”
Heat flux and the CFL constraint are both mathematical concepts by nature.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recite no additional elements. Therefore, no meaningful limits are imposed on practicing the mathematical concept.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B.
The claims are ineligible.

Claims 6,12,18 
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims depend on claims 1,7,13.
Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

wherein the physical process is one of heat flow in power generation equipment like engines; heat flow in turbo machinery; heat flow in electromagnetic machinery; waste heat management from electronic equipment; thermal management and protection of sensors and actuators; thermal driven stress and fatigue; thermal driven mechanical shock; thermal driven chemical changes in solids; thermal driven demagnetization; combined electrical heat generation and heat flow in conductors; heat generation and conduction in semiconductors; heat and current flow in thermoelectric devices; thermal driven dimensional changes; heat sinks; solid conduction in heat exchangers; thermal energy storage in single phase and phase change materials; detailed heat flow in composite structures like PCBs, tires, and reinforced concrete; electic heaters used for engine blocks, sensors, catalysts, steering wheels, car seats, and batteries on automobiles; electric heaters used for deicing and defrosting on automobile windshields and mirrors; and conduction of heat through vehicle structures in manufacture and operation.
Page 16 line 30 of the specification states: “The new approach can be used in a wide variety of different industrial applications”
Section 2106.05(h) of the MPEP states the following: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’“  (see Diamond v. Diehr).
mathematical concept to one of a number of particular technological environments and thus does not integrate the claimsinto a practical application.
The claims are direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional elements amount to a field of use and thus do not provide an inventive concept.
The claim is ineligible.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim(s) 1,3,7,9,13,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (International Publication No. WO 2015/013507 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chen discloses a computer-implemented method for simulating a physical process (Chen, [0004] “techniques for simulating, in a lattice velocity set, movement of particles in a volume of fluid”) and that the method comprises determining an input flux to be applied to a first element (Chen, Page 21 2nd paragraph “and the total flux of state i particles determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability (Chen, Page 11 1st paragraph – 2nd paragraph “Quantities that are unintentionally generated (referred to herein as, unintentional or unwanted invariants, conserved or non-equilibrium moments) can negatively influence the simulation results. For example, such unwanted quantities can result in wrong fluid dynamic behavior and numerical instability of the computational result. In order to reduce the effect of unintentionally generated invariant quantities, a collision operator is described herein that retains the non-equilibrium moments only for the conserved physical quantities” and  Page 22 5th-6th paragraph “a Boltzmann distribution may be achieved by applying a set of collision rules to Nn-(a). An outgoing flux distribution for the facet Fa is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution.” , see also Eq. 23) [Examiner note: the Boltzmann distribution would be the applied flux distribution] and determining a balance flux, the balance flux being the difference between the input flux and the applied flux (Chen, Page 24 2nd paragraph “The outgoing flux distribution then becomes” [Examiner note: see Eq. 30] and 3rd paragraph “Using either approach, the resulting flux-distributions satisfy all of the momentum flux conditions” and 5th paragraph “This difference term is used to modify the outgoing flux so that the flux becomes: “[Examiner note: see Eq. 34] and Page 25 1st paragraph “This operation corrects the mass and energy flux while leaving the tangential momentum flux unaltered”) and providing the balance flux to a second element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”).

Regarding claim 3, Chen discloses the method of claim 1.
Chen discloses providing at least a portion of the balance flux to a third element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at each lattice site, or voxel” and Page 26 2nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”) [Examiner note: the usage of voxels in the plural means that more than one element has the outgoing flux applied to it].

Regarding claim 7, Chen discloses a non-transitory computer readable medium storing instructions that when executed cause a computer processor to perform operations (Chen, Page 42 2nd paragraph “Apparatus of the techniques described herein can be implemented in a computer program product tangibly embodied or stored in a machine-readable media (e.g., hardware storage device) for execution by a programmable processor; and method actions can be performed by a programmable processor executing a program of instructions to perform operations of the techniques described herein by operating on input data and generating output.”) and that the operations comprise determining an input flux to be applied to a first element (Chen, Page 21 2nd paragraph “and the total flux of state i particles into the facet is” [Examiner note: see Eq.17]) and determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability (Chen, st paragraph – 2nd paragraph “Quantities that are unintentionally generated (referred to herein as, unintentional or unwanted invariants, conserved or non-equilibrium moments) can negatively influence the simulation results. For example, such unwanted quantities can result in wrong fluid dynamic behavior and numerical instability of the computational result. In order to reduce the effect of unintentionally generated invariant quantities, a collision operator is described herein that retains the non-equilibrium moments only for the conserved physical quantities” and  Page 22 5th-6th paragraph “a Boltzmann distribution may be achieved by applying a set of collision rules to Nn-(a). An outgoing flux distribution for the facet Fa is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution.” , see also Eq. 23) [Examiner note: the Boltzmann distribution would be the applied flux distribution] and determining a balance flux, the balance flux being the difference between the input flux and the applied flux (Chen, Page 24 2nd paragraph “The outgoing flux distribution then becomes” [Examiner note: see Eq. 30] and 3rd paragraph “Using either approach, the resulting flux-distributions satisfy all of the momentum flux conditions” and 5th paragraph “This difference term is used to modify the outgoing flux so that the flux becomes: “[Examiner note: see Eq. 34] and Page 25 1st paragraph “This operation corrects the mass and energy flux while leaving the tangential momentum flux unaltered”) and providing the balance flux to a second element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at each lattice site, or voxel” and Page 26 2nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”).

9, Chen discloses the medium of claim 1.
Chen discloses providing at least a portion of the balance flux to a third element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at each lattice site, or voxel” and Page 26 2nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”) [Examiner note: the usage of voxels in the plural means that more than one element has the outgoing flux applied to it].

Regarding claim 13, Chen discloses a system for simulating a physical process, comprising one or more processing devices and one or more hardware storage devices storing instructions that are operable, when executed by the one or more processing devices, to cause the one or more processing devices to perform operations (Chen, Page 2 3rd paragraph – Page 3 1st paragraph “Other embodiments of this aspect include corresponding computer systems, apparatus, machine-readable hardware storage devices and computer programs recorded on one or more computer storage devices, each configured to perform the actions and the features of the methods. A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions.”) and that the operations comprise determining an input flux to be applied to a first element (Chen, Page 21 2nd paragraph “and the total flux of state i particles into the facet is” [Examiner note: see Eq.17]) and determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability (Chen, Page 11 1st paragraph – 2nd paragraph “Quantities that are unintentionally generated (referred to herein as, unintentional or unwanted invariants, conserved or non-equilibrium moments) can negatively influence the simulation results. For example, such unwanted quantities can result in wrong fluid dynamic behavior and numerical instability of the computational result. In order to reduce the effect of unintentionally generated invariant quantities, a collision operator is described herein that retains the non-equilibrium moments only for the conserved physical quantities” and  Page 22 5th-6th paragraph “a Boltzmann distribution may be achieved by applying a set of collision rules to Nn-(a). An outgoing flux distribution for the facet Fa is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution.” , see also Eq. 23) [Examiner note: the Boltzmann distribution would be the applied flux distribution] and determining a balance flux, the balance flux being the difference between the input flux and the applied flux (Chen, Page 24 2nd paragraph “The outgoing flux distribution then becomes” [Examiner note: see Eq. 30] and 3rd paragraph “Using either approach, the resulting flux-distributions satisfy all of the momentum flux conditions” and 5th paragraph “This difference term is used to modify the outgoing flux so that the flux becomes: “[Examiner note: see Eq. 34] and Page 25 1st paragraph “This operation corrects the mass and energy flux while leaving the tangential momentum flux unaltered”) and providing the balance flux to a second element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at each lattice site, or voxel” and Page 26 2nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”).

15, Chen discloses the system of claim 13.
Chen discloses providing at least a portion of the balance flux to a third element (Chen, Page 6 3rd paragraph “In a further enhanced system, more than a single particle is permitted to exist in each momentum state at each lattice site, or voxel” and Page 26 2nd paragraph “Next, the outgoing particles from each facet are scattered to the voxels (step 316).”) [Examiner note: the usage of voxels in the plural means that more than one element has the outgoing flux applied to it].




Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







10. Claims 2,4,5,6,8,10,11,12,14,16,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (International Publication No. WO 2015/013507 A1) in view of Chen 2 (US Publication No. 2013/0151221 A1).Regarding claim 2, Chen discloses the method of claim 1.
Chen does not explicitly disclose that the second element is determined based on the direction of a scalar gradient.
Chen 2 discloses that the second element is determined based on the direction of a scalar gradient (Chen 2, [0014] “The scalar quantity can be a scalar quantity selected from the group consisting of temperature, concentration, and density.” and [0016] “The macroscopic scalar transport equation can be “[Examiner note: see Eq. 16 which contains                 
                    ∇
                    T
                
            , a temperature gradient]). 
	Chen and Chen 2 are analogous art because they are from the same field of endeavor of simulating fluxes through a structure that correspond to physical processes.
	Before the effective filing date it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 by determining the element that the heat flux will be applied to at least in part from the direction of a scalar gradient as taught by Chen 2. The motivation for doing so would have been to determine the directions of the outgoing flux (Chen 2, [0022] “with the simulation of the scalar quantity being based at least in part on the fluid flow and indirectly solving a macroscopic scalar transport equation”).

4, Chen discloses the method of claim 1.
	Chen does not explicitly disclose that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements.
	Chen 2Chen 2discloses that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements (Zhang, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by
multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat
source.” and [0213] “The second test case is a simulation of temperature distribution in a channel flow with different lattice orientations.” and [0133] “and the total flux of state i particles into the facet is” [see Eq. 16]) [Examiner note: it is assumed that in the test case that measures temperature distribution the flux is a heat flux].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2and determine heat flux as the input into the facets as taught by Chen 2. The motivation for doing so would have been that heat transfer is a common physical process to simulate that can result in numerical instability (Chen 2, [0211] “With such a low resolution and κ the numerical stability and accuracy can be well validated. For temperature decay without background flow, both the LB scalar solver and the finite difference methods show excellent 
	
	Regarding claim 5, Chen in view of Chen 2disclose the method of claim 4.
	Chen does not explicitly disclose that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability.
	Chen 2discloses that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability (Chen 2, [0213] “The thermal diffusivity κ is 0.005. The temperature on the wall is fixed at Tw=1/3. A constant volume heat source q=5 x 10-6 is applied in the bulk fluid domain. … Like the first test case, the temperature distributions using LB scalar solver and the two FD schemes match analytic solution very well when the channel is lattice aligned. However, the results from the FD schemes depart significantly from theory when the channel is tilted.” and [0141] “Thereafter, the particles of Nn_(α) are collided to produce a Boltzmann distribution” and [0142] An outgoing flux distribution for the facet Fα is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution” [Examiner note: the Boltzmann distribution is the applied flux distribution].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2and determine heat flux as the input into the facets as taught by Chen 2. The motivation for 

	
	Regarding claim 6, Chen discloses the method of claim 1.
	Chen does not explicitly disclose that the physical process is one of heat flow in power generation equipment like engines; heat flow in turbo machinery; heat flow in electromagnetic machinery; waste heat management from electronic equipment; thermal management and protection of sensors and actuators; thermal driven stress and fatigue; thermal driven mechanical shock; thermal driven chemical changes in solids; thermal driven demagnetization; combined electrical heat generation and heat flow in conductors; heat generation and conduction in semiconductors; heat and current flow in thermoelectric devices; thermal driven dimensional changes; heat sinks; solid conduction in heat exchangers; thermal energy storage in single phase and phase change materials; detailed heat flow in composite structures like PCBs, tires, and reinforced concrete; electric heaters used for engine blocks, sensors, catalysts, steering wheels, car seats, and batteries on automobiles; electric heaters used for deicing and defrosting on automobile windshields and mirrors; and conduction of heat through vehicle structures in manufacture and operation.
Chen 2 does disclose that the physical process is heat flow in electromagnetic machinery (Chen 2, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat source.” and [0101] “For example, a
CAD program could be used to draw an micro-device positioned in a wind tunnel. Thereafter, data produced by the CAD program is processed to add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.” and [0213] “The second test case is a simulation of temperature distribution in a channel flow with different lattice orientations.” 
	Before the effective filing date it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 by simulating heat conduction of a semiconductor as the physical process as taught by Chen 2. The motivation for doing so would have been to apply the simulation to a practical application in a common industry setting.

Regarding claim 8, Chen discloses the medium of claim 7.
Chen does not explicitly disclose that the second element is determined based on the direction of a scalar gradient.
Chen 2 discloses that the second element is determined based on the direction of a scalar gradient (Chen 2, [0014] “The scalar quantity can be a scalar quantity selected from the group consisting of temperature, concentration, and density.” and [0016] “The macroscopic scalar transport equation can be “[Examiner note: see Eq. 16 which contains                 
                    ∇
                    T
                
            , a temperature gradient]).
	Before the effective filing date it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 by determining the element that the heat flux will be applied to at least in part from the direction of a scalar gradient as taught by Chen 2. The motivation for doing so would have been to determine the directions of the outgoing flux (Chen 2, [0022] “with the simulation of the scalar quantity being based at least in part on the fluid flow and indirectly solving a macroscopic scalar transport equation”).
	
Regarding claim 10, Chen discloses the medium of claim 7.
	Chen does not explicitly disclose that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements.
	Chen 2 discloses that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements (Chen 2, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by
multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat

	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 and determine heat flux as the input into the facets as taught by Chen 2. The motivation for doing so would have been that heat transfer is a common physical process to simulate that can result in numerical instability (Chen 2, [0211] “With such a low resolution and κ the numerical stability and accuracy can be well validated. For temperature decay without background flow, both the LB scalar solver and the finite difference methods show excellent agreements with theory. With nonzero background mean flow, the LB scalar solver is still able to accurately compare with theory. However, the FD results show noticeable numerical errors.”).
	
	Regarding claim 11, Chen in view of Chen 2 disclose the medium of claim 10.
	Chen does not explicitly disclose that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability.
	Chen 2 discloses that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability (Chen 2, [0213] “The thermal diffusivity κ is 0.005. The temperature on the -6 is applied in the bulk fluid domain. … Like the first test case, the temperature distributions using LB scalar solver and the two FD schemes match analytic solution very well when the channel is lattice aligned. However, the results from the FD schemes depart significantly from theory when the channel is tilted.” and [0141] “Thereafter, the particles of Nn_(α) are collided to produce a Boltzmann distribution” and [0142] An outgoing flux distribution for the facet Fα is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution” [Examiner note: the Boltzmann distribution is the applied flux distribution].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 and determine heat flux as the input into the facets as taught by Chen 2. The motivation for doing so would have been that heat transfer is a common physical process to simulate that can result in numerical instability (Chen 2, [0211] “With such a low resolution and κ the numerical stability and accuracy can be well validated. For temperature decay without background flow, both the LB scalar solver and the finite difference methods show excellent agreements with theory. With nonzero background mean flow, the LB scalar solver is still able to accurately compare with theory. However, the FD results show noticeable numerical errors.”).

	Regarding claim 12, Chen discloses the medium of claim 7.
	Chen does not explicitly disclose that the physical process is one of heat flow in power generation equipment like engines; heat flow in turbo machinery; heat flow in electromagnetic machinery; waste heat management from electronic equipment; thermal management and protection of sensors and actuators; thermal driven stress and fatigue; thermal driven mechanical shock; thermal driven chemical changes in solids; thermal driven demagnetization; combined electrical heat generation and heat flow in conductors; heat generation and conduction in semiconductors; heat and current flow in thermoelectric devices; thermal driven dimensional changes; heat sinks; solid conduction in heat exchangers; thermal energy storage in single phase and phase change materials; detailed heat flow in composite structures like PCBs, tires, and reinforced concrete; electric heaters used for engine blocks, sensors, catalysts, steering wheels, car seats, and batteries on automobiles; electric heaters used for deicing and defrosting on automobile windshields and mirrors; and conduction of heat through vehicle structures in manufacture and operation.
	Chen 2 does disclose that the physical process is heat flow in electromagnetic machinery (Chen 2, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat source.” and [0101] “For example, a CAD program could be used to draw an micro-device positioned in a wind tunnel. Thereafter, data produced by the CAD program is processed to add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.” and [0213] “The second test case is a simulation of temperature distribution in a channel flow with different lattice orientations.” 
Chen to incorporate the teachings of Chen 2 by simulating heat conduction of a semiconductor as the physical process as taught by Chen 2. The motivation for doing so would have been to apply the simulation to a practical application in a common industry setting.

Regarding claim 14, Chen discloses the system of claim 13.
Chen does not explicitly disclose that the second element is determined based on the direction of a scalar gradient.
Chen 2 discloses that the second element is determined based on the direction of a scalar gradient (Chen 2, [0014] “The scalar quantity can be a scalar quantity selected from the group consisting of temperature, concentration, and density.” and [0016] “The macroscopic scalar transport equation can be “[Examiner note: see Eq. 16 which contains                 
                    ∇
                    T
                
            , a temperature gradient]).
Before the effective filing date it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 by determining the element that the heat flux will be applied to at least in part from the direction of a scalar gradient as taught by Chen 2. The motivation for doing so would have been to determine the directions of the outgoing flux (Chen 2, [0022] “with the simulation of the scalar quantity being based at least in part on the fluid flow and indirectly solving a macroscopic scalar transport equation”).

16, Chen discloses the system of claim 13.
	Chen does not explicitly disclose that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements.
	Chen 2 discloses that determining an input flux to be applied to a first element comprises identifying heat flux applied to each of the faces of the first elements (Chen 2, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by
multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat
source.” and [0213] “The second test case is a simulation of temperature distribution in a channel flow with different lattice orientations.” and [0133] “and the total flux of state i particles into the facet is” [see Eq. 16]) [Examiner note: it is assumed that in the test case that measures temperature distribution the flux is a heat flux].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 and determine heat flux as the input into the facets as taught by Chen 2. The motivation for doing so would have been that heat transfer is a common physical process to simulate that can result in numerical instability (Chen 2, [0211] “With such a low resolution and κ the numerical stability and accuracy can be well validated. For temperature decay without background flow, both the LB scalar solver and the finite difference methods show excellent agreements with theory. With nonzero background mean flow, the LB scalar solver is still able 
	
	Regarding claim 17, Chen in view of Chen 2 disclose the system of claim 16.
	Chen does not explicitly disclose that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability.
	Chen 2 discloses that determining an applied flux comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability (Chen 2, [0213] “The thermal diffusivity κ is 0.005. The temperature on the wall is fixed at Tw=1/3. A constant volume heat source q=5 x 10-6 is applied in the bulk fluid domain. … Like the first test case, the temperature distributions using LB scalar solver and the two FD schemes match analytic solution very well when the channel is lattice aligned. However, the results from the FD schemes depart significantly from theory when the channel is tilted.” and [0141] “Thereafter, the particles of Nn_(α) are collided to produce a Boltzmann distribution” and [0142] An outgoing flux distribution for the facet Fα is then determined (step 1120) based on the incoming flux distribution and the Boltzmann distribution” [Examiner note: the Boltzmann distribution is the applied flux distribution].
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 and determine heat flux as the input into the facets as taught by Chen 2. The motivation for doing so would have been that heat transfer is a common physical process to simulate that can 

	
	Regarding claim 18, Chen discloses the system of claim 13.
	Chen does not explicitly disclose that the physical process is one of heat flow in power generation equipment like engines; heat flow in turbo machinery; heat flow in electromagnetic machinery; waste heat management from electronic equipment; thermal management and protection of sensors and actuators; thermal driven stress and fatigue; thermal driven mechanical shock; thermal driven chemical changes in solids; thermal driven demagnetization; combined electrical heat generation and heat flow in conductors; heat generation and conduction in semiconductors; heat and current flow in thermoelectric devices; thermal driven dimensional changes; heat sinks; solid conduction in heat exchangers; thermal energy storage in single phase and phase change materials; detailed heat flow in composite structures like PCBs, tires, and reinforced concrete; electric heaters used for engine blocks, sensors, catalysts, steering wheels, car seats, and batteries on automobiles; electric heaters used for deicing and defrosting on automobile windshields and mirrors; and conduction of heat through vehicle structures in manufacture and operation.
Chen 2 does disclose that the physical process is heat flow in electromagnetic machinery (Chen 2, [0084] “For example, the system can be used to determine a convective temperature distribution within a system. For example, if a system (formed of a volume represented by multiple voxels) includes a source of heat and there is air flow within the system, some areas of the system will be warmer than others based on the air flow and proximity to the heat source.” and [0101] “For example, a CAD program could be used to draw an micro-device positioned in a wind tunnel. Thereafter, data produced by the CAD program is processed to add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.” and [0213] “The second test case is a simulation of temperature distribution in a channel flow with different lattice orientations.” 
	Before the effective filing date it would have been obvious to a person having ordinary skill in the art to have modified Chen to incorporate the teachings of Chen 2 by simulating heat conduction of a semiconductor as the physical process as taught by Chen 2. The motivation for doing so would have been to apply the simulation to a practical application in a common industry setting.






	

Conclusion
	11. Claims 1-18 are rejected.


Giles (Giles, M.B., “Stability Analysis of Numerical Interface Conditions in Fluid-Structure Thermal Analysis”, International Journal for Numerical Methods in Fluids, Vol. 25, pages 421-436, 1997) discloses methods for analyzing the numerical stability of thermal diffusion in the presence of heat flux.
Bornoff (US Publication No. 2011/0268147 A1) discloses methods for analyzing heat flux and heat transfer in semiconductors using scalar gradients.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127